Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first member and a second member in Claim 3; a sidewall removal device of Claim 17.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Claim 6, wherein the pressure plate is biased toward the opening of the die-cutter machine and configured to maintain the blank in a vertical orientation,” is indefinite.  It is unclear what structure is biasing the pressure plate, as no structure is claimed.  The Examiner suggests adding structure to the claim, even generic structure, required to bias the pressure plate.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 9, “further comprising a plurality of support structures corresponding to a plurality of openings of the die-cutter machine,” is indefinite. Claim 1 introduces a support structure.  Are the plurality of support structures introduced in Claim 9 including the support structure already introduced or in addition to the support structure of Claim 1.   If applicant intends to include the support structure of Claim 1 in the plurality of support structures in Claim 9, the Examiner suggests: “wherein the support structure is a plurality of support structures…”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 14, “further comprising training a blank removal device to acquire a position of the blank removal device relative to the die-cutter machine,” is indefinite.  It is unclear what the scope of “training” means in view of the applicant’s disclosure.  Does training require more than one action?  Does simply acquiring a position of the workpiece removal device relative to the die cutter constitute training.  Is applicant claiming the initial programing of the robot or is the robot/ controller/ sensor configured to do something other than determine once where the workpiece/die-cutter is located?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PMC HS-800 High Speed Die Cutting Machine Video by Paper Machinery Corporation (herein after “PMC HS-800”) in view of US 4,287,459 to Dahlstrom. 

In re Claim 1, PMC HS-800 teaches a die output lane assembly (see annotated Fig. below, see also Applicant’s “Background,” Para 0001-0003) for receiving a blank through an opening of a die-cutter machine (see annotated Fig. below), the die output lane assembly comprising: a frame (see annotated Fig. below); a support structure attached to the frame to form a lane and configured to receive the blank from the opening of the die-cutter machine and temporarily store the blank in the lane (see annotated Fig. below). 

    PNG
    media_image1.png
    1025
    1808
    media_image1.png
    Greyscale


PMC HS-800 does not teach a memory device configured to store data associated with the die output lane assembly thereon, the data including at least one of a dimension of the die output lane assembly, a dimension of a cutting die of the die-cutter machine, a dimension of the blank, a pick position for removing the blank, a retraction path for removing the blank, a speed of part handling, or placement position data for storing the blank.

However, Dahlstrom teaches that it is known in the art of robotics for moving workpieces to provide a memory device (see Dahlstrom, Col. 3, ll. 59 – Col. 4, ll. 2, teaching the program stored in a memory in the control system) configured to store data associated with the die output lane assembly thereon, the data including at least one of a dimension of the die output lane assembly, a dimension of a cutting die of the die-cutter machine, a dimension of the blank, a pick position for removing the blank (see Dahlstrom, Col. 3, ll. 9-21, teaching collection point, P0’ – see also Fig. 1, “OP”), a retraction path for removing the blank (see Dahlstrom, Col. 3, ll. 22-40, teaching the robot moving to collect a new workpiece), a speed of part handling (the examiner notes that to move the robot, in Dahlstrom, the robot must be moving at a speed), or placement position data for storing the blank (see e.g., Fig. 1b – see also Col. 3, ll. 43-53 – see also Col., 3, ll. 54-Co. 4, ll. 42, teaching the moment of the robot).
	
In the same field of invention, moving workpiece around a production facility, it would have been obvious to one of ordinary skill in the art of industrial robots, to provide a memory including data for the position at which the robot picks up the workpiece, the speed at which the robot moves, the direction/path of the movement of the robot and the position that the robot places the workpiece.  Doing so allows a robot to perform the task as well as providing for the robot to perform the task designed by the user over and over.  I.e., the user does not have to manually control the robot but the robot can run based off of the program stored in the memory of the controller.   This allows the factory to either use one less employee or have that employee do a different job, as well as, having a robot able to work longer hours and in a more consistent manner. 

In re Claim 5, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, teaches further comprising a pressure plate movable along the support structure (see annotated Fig. below).

    PNG
    media_image2.png
    1075
    1911
    media_image2.png
    Greyscale


In re Claim 6, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, teaches wherein the pressure plate is biased toward the opening of the die-cutter machine and configured to maintain the blank in a vertical orientation(see annotated Fig. in Claim 5, above).

In re Claim 8, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, teaches wherein the frame is attached to the die- cutter machine (see annotated Fig. in Claim 1 above).

In re Claim 9, PMC HS-800 in view of Dahlstrom for the reasons above in re Claim 1, teaches further comprising a plurality of support structures corresponding to a plurality of openings of the die-cutter machine(see annotated Fig. in Claim 1 above teaching support structures corresponding to the openings of the die cutter).

In re Claim 10, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, teaches wherein the support structure extends horizontally relative to the die-cutter machine (see annotated Fig. in Claim 1 teaching the support structure extending horizontally relative to the die).

In re Claim 11, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, teaches wherein the lane defined by the support structure is coaxial with the opening of the die-cutter machine (see annotated Fig. in Claim 1 teaching the support structure lane is coaxial with the opening of the die).

In re Claim 13, PMC HS-800 teaches a method for installing a die output lane assembly (see annotated Fig., in re Claim 1, above), the method comprising: securing the die output lane assembly adjacent to a cutting die of a die-cutter machine(see annotated Fig. 1, in re Claim 1, above illustrated the die output assembly adjacent and connected to the die cutter machine).

PMC HS-800 does not teach transmitting data associated with the die output lane assembly from a memory device on the die output lane assembly to a controller.

However, Dahlstrom teaches that it is known in the art of robotics for moving workpieces to provide a memory device (see Dahlstrom, Col. 3, ll. 59 – Col. 4, ll. 2, teaching the program stored in a memory in the control system) configured to store data associated with the die output lane assembly thereon, the data including at least one of a dimension of the die output lane assembly. 
	
In the same field of invention, moving workpiece around a production facility, it would have been obvious to one of ordinary skill in the art of industrial robots, to provide a memory including data for the position at which the robot picks up the workpiece, the speed at which the robot moves, the direction/path of the movement of the robot and the position that the robot places the workpiece.  Doing so allows a robot to perform the task as well as providing for the robot to perform the task designed by the user over and over.  I.e., the user does not have to manually control the robot but the robot can run based off of the program stored in the memory of the controller.   This allows the factory to either use one less employee or have that employee do a different job, as well as, having a robot able to work longer hours and in a more consistent manner. 

In re Claim 14, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 13, teaches further comprising training a blank removal device to acquire a position of the blank removal device relative to the die-cutter machine.  As best understood, programing the robot to pick up a workpiece at a particular position, as taught by Dahlstrom, would require programing or training the robot to acquire the position of the workpiece relative to the die cutting machine of PMC HS-800. The claims were examined as best understood.  Appropriate correction is required. 

In re Claim 15, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 13, teaches wherein the data associated with the die output lane assembly includes at least one of dimensions of the die output lane assembly, dimensions of the cutting die, dimensions of the sidewalls, pick positions of the sidewall removal device (see Dahlstrom, Col. 3, ll. 9-21, teaching collection point, P0’ – see also Fig. 1, “OP”), retraction paths of a portion of the sidewall removal device (see Dahlstrom, Col. 3, ll. 22-40, teaching the robot moving to collect a new workpiece), a speed of part handling of the sidewall removal device (the Examiner notes that to move the robot, in Dahlstrom, the robot must be moving at a speed), or placement position data for storing the sidewalls (see e.g., Fig. 1b – see also Col. 3, ll. 43-53 – see also Col., 3, ll. 54-Co. 4, ll. 42, teaching the moment of the robot).

In re Claim 16, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 13, teaches further comprising automatically configuring, via a controller, a removal routine of a blank removal device based on the data associated with the die output lane assembly (as best understood, the robot of Dahlstrom is configured to remove a workpiece, or a blank based on the location of the blade, which, in the case of modified PMC HS-800 includes data associated with the output lane assembly, i.e. where the blank is located).

In re Claim 17, PMC HS-800 teaches a system for producing sidewalls of paper cups from a web (see annotated Fig., in re Claim 1, above), the system comprising: 
a die-cutter machine (see annotated Fig., in re Claim 1, above) comprising - a cutting die with a plurality of openings for forming the sidewalls, and a punch configured to press the web against the cutting die and push the sidewalls formed therein out of the openings (see annotated Fig. in re Claim 1, the die cutting machine including a die cutting with a plurality of openings and a punch); 
a die output lane assembly attached to the cutting die(see annotated Fig., in re Claim 1, above), the die output lane assembly comprising - a frame(see annotated Fig., in re Claim 1, above), a plurality of support structures attached to the frame to form a plurality of lanes(see annotated Fig., in re Claim 1, above), the support structures operable to receive the sidewalls from the openings of the cutting die (see annotated Fig., in re Claim 1, above, the support structures are able to receive side walls of the cutting die). 

PMC HS-800 does not teach a memory device configured to store data associated with the die output lane assembly thereon; a sidewall removal device configured to remove the sidewalls from the die output lane assembly; and a controller configured to use the data associated with the die output lane assembly to direct the sidewall removal device to remove the sidewalls from the die output lane assembly.

However, Dahlstrom teaches a memory device  (see Dahlstrom, Col. 3, ll. 59 – Col. 4, ll. 2, teaching the program stored in a memory in the control system) configured to store data associated with the die output lane assembly thereon; a sidewall removal device configured to remove the sidewalls from the die output lane assembly (The robot in Figs. 1-3 of Dahlstrom); and a controller configured to use the data associated with the die output lane assembly to direct the sidewall removal device to remove the sidewalls from the die output lane assembly (see Dahlstrom, Col 6, ll., 13-46, which teaches a control unit for controlling to robot and using the data associated with the position of the robot to move workpieces).

In re Claim 19, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 17, teaches wherein the data associated with the die output lane assembly includes at least one of dimensions of the die output lane assembly, dimensions of the cutting die, dimensions of the sidewalls, pick positions of the sidewall removal device see Dahlstrom, Col. 3, ll. 9-21, teaching collection point, P0’ – see also Fig. 1, “OP”), retraction paths of a portion of the sidewall removal device(see Dahlstrom, Col. 3, ll. 22-40, teaching the robot moving to collect a new workpiece), a speed of part handling of the sidewall removal device (the Examiner notes that to move the robot, in Dahlstrom, the robot must be moving at a speed), or placement position data for storing the sidewalls (see e.g., Fig. 1b – see also Col. 3, ll. 43-53 – see also Col., 3, ll. 54-Co. 4, ll. 42, teaching the moment of the robot).

In re Claim 20, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 17, teaches wherein the die output lane assembly comprises a plurality of pressure plates movable along the support structures and operable to maintain the sidewalls at vertical orientations so that the sidewalls form horizontal stacks in the lanes of the die output lane assembly (see annotated Fig. under Claim 5, above).

Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PMC HS-800 High Speed Die Cutting Machine Video by Paper Machinery Corporation (herein after “PMC HS-800”) in view of US 4,287,459 to Dahlstrom, and further in view of US 2003/005665 to Wipf. 

In re Claim 2, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, does not teach further comprising a sensor for detecting a capacity of the lane.  However, Wipf teaches that it is known in the art of moving workpieces to provide a sensor for detecting the location and number of workpieces in a conveyor (see Wipf, Fig. 1, #20 and Para. 0017 and 0022).  In the same field of invention, conveying work products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the senor of Wipf to the device of modified PMC HS-800.  Doing so allows the controller to operate in accordance with the position detecting unit and in accordance with the functional capacity of the device (see Wipf, Para. 0022). 

In re Claim 3, modified PMC HS-800, for the reasons above in re Claim 2, teaches wherein the frame comprises a first member and a second member spaced apart from the first member (see annotated Fig. under claim 5, above), the support structure extending from the first member to the second member (see annotated Fig. under Claim 1, above), and the sensor is attached to the second member and is configured to detect a distance between the blank and the second member.  The Examiner notes that the sensor of modified PMC HS-800 would be connected to the frame above the lane is in order to covers the entire conveying space of the convey – which is representative of the capacity of a lane -  see Wipf, Par. 0017.

In re Claim 4, modified PMC HS-800, for the reasons above in re Claim 2, teaches wherein the sensor is configured to output a signal representative of the capacity of the lane to a controller (see Wipf, Par. 0017 teaching the detecting unit having a detection area that covers the entire conveying with of the convey – which is representative of the capacity of a lane).

In re Claim 18, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 17, does not teach wherein the die output lane assembly comprises a sensor for detecting capacities of the lanes, and the controller is configured to direct the die-cutter machine to adjust an output rate of the sidewalls based on the detected capacities. However, Wipf teaches that it is known in the art of moving workpieces to provide a sensor for detecting the location and number of workpieces in a conveyor (see Wipf, Fig. 1, #20 and Para. 0017 and 0022).  In the same field of invention, conveying work products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the senor of Wipf to the device of modified PMC HS-800.  Doing so allows the controller to operate in accordance with the position detecting unit and in accordance with the functional capacity of the device (see Wipf, Para. 0022).  The Examiner notes that operating in accordance with the functional capacity of the device includes adjust an output rate of the work product based on the detected capacities of the device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PMC HS-800 High Speed Die Cutting Machine Video by Paper Machinery Corporation (herein after “PMC HS-800”) in view of US 4,287,459 to Dahlstrom, and further in view of SU 5,784,542 to Ohm. 

In re Claim 7, PMC HS-800 in view of Dahlstrom, for the reasons above in re Claim 1, does not teach teaches further comprising an ethernet cable connected to the memory device for transmitting the data associated with the die output lane assembly to a controller.

However, Ohm teaches that it is known in the art of robotics to connect the CPU to the robot by way of an ethernet connection (see Ohm, Fig. 13, #208, and Col. 16, ll. 3-18).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize any known computer connection, including an ethernet connection in order to control a robot.  Doing so is the substation of one known computer connection for another known computer connection to achieve the result of connecting the controller to the robot in order to control the robot. Doing so would allow the user to utilize known “off the shelf” components to control the robot.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PMC HS-800 High Speed Die Cutting Machine Video by Paper Machinery Corporation (herein after “PMC HS-800”) in view of US 4,287,459 to Dahlstrom, and further in view of US 2015/0277426 to Ogata.

In re Claim 12, modified PMC HS-800, in re Claim 1, does not teach wherein the memory device comprises non-volatile memory.  However, Ogata teaches that it is known in the robotic arts to utilize a flash memory device (Ogata, Para. 0066).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize any known computer memory, including flash memory in order to control a robot.  Doing so is the substation of one known computer memory storage for another known computer memory storage to achieve the result of storing the program for operating the robot. Doing so would allow the user to easily store the computer program in a transportable way.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724